EXHIBIT 10.1


Execution Version


FOURTH AMENDMENT
TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


This FOURTH AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”), dated as of May 5, 2020 (the “Fourth Amendment Effective
Date”), is by and among SM ENERGY COMPANY, a corporation duly formed and
existing under the laws of the State of Delaware (the “Borrower”); each of the
Lenders that is a party hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, by operation of law or as otherwise provided in the
Credit Agreement referred to below, the “Administrative Agent”), the Swingline
Lender, and the Issuing Bank.


RECITALS
(A)    The Borrower, the Administrative Agent and the Lenders are party to that
certain Sixth Amended and Restated Credit Agreement dated as of September 28,
2018 (as amended, supplemented, or otherwise modified prior to the date hereof,
the “Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower; and


(B)    The Administrative Agent, the Lenders party hereto, and the Borrower have
agreed to make certain amendments and modifications to the Credit Agreement as
more particularly set forth herein and to be effective as of the Fourth
Amendment Effective Date.
The parties hereto agree as follows:


Section 1.Defined Terms. Each capitalized term that is defined in the Credit
Agreement, but that is not defined in this Fourth Amendment, shall have the
meaning ascribed to such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Fourth Amendment refer to the Credit
Agreement.


Section 2.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Fourth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement shall be amended, effective as of the Fourth Amendment
Effective Date in the manner provided in this Section 2.


2.1    Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended by inserting the following definitions in appropriate alphabetical
order, which shall read in full as follows:


“Fourth Amendment” means that certain Fourth Amendment to Sixth Amended and
Restated Credit Agreement, dated as of May 5, 2020, by and among the Borrower,
the Lenders party thereto, and the Administrative Agent.
“Permitted 2021 Convertible Notes Documents” means, collectively, any loan or
credit agreement, indenture (or the substantive equivalent thereof) or notes
entered into in connection with the 2021 Convertible Notes (and any successor
loan or credit agreement, indenture (or the substantive equivalent thereof) or
notes in connection with




--------------------------------------------------------------------------------



any refinancing thereof permitted hereunder and under the applicable
Intercreditor Agreement), all guarantees of Debt under the 2021 Convertible
Notes, and all other agreements, documents or instruments executed and delivered
by any Loan Party in connection with, or pursuant to, the incurrence of Debt
under the 2021 Convertible Notes, including, without limitation, any
Intercreditor Agreements, all security agreements, pledge agreements, mortgages
and deeds of trust, as all of such documents are from time to time amended,
supplemented or restated in compliance with this Agreement and the Intercreditor
Agreement.
2.2    Amended Definitions.


(a)Section 1.02 of the Credit Agreement is hereby amended by (a) deleting
“$900,000,000” in the definition of “Permitted Second Lien Debt” and inserting
“$827,500,000.00” in lieu thereof and (b) deleting “provided, however, that, (A)
notwithstanding the foregoing, any such Debt that is used to Redeem any 2021
Convertible Notes may mature sooner than the Maturity Date but, in any event,
such Debt shall not mature prior to July 1, 2021 and (B) notwithstanding the
foregoing, any such Debt that is used to Redeem any 2022 Notes may mature
earlier than 180 days past the Maturity Date but, in any event, such Debt shall
not mature prior to October 15, 2023 and (C) the principal amount of such new
Debt used to Redeem the 2021 Convertible Notes or 2022 Notes is no greater than
the principal amount of 2021 Convertible Notes or 2022 Notes being Redeemed” in
the definition of “Permitted Second Lien Debt” and inserting “provided, however,
that, (A) notwithstanding the foregoing, any such Debt that is used to Redeem
any 2022 Notes may mature earlier than 180 days past the Maturity Date but, in
any event, such Debt shall not mature prior to October 15, 2023 and (B) the
principal amount of such new Debt used to Redeem the 2022 Notes is no greater
than the principal amount of 2022 Notes being Redeemed” in lieu thereof.


(b)Section 1.02 of the Credit Agreement is hereby amended by inserting “ the
Fourth Amendment,” immediately after “the Third Amendment,” in the definition of
“Loan Documents”.


(c)Section 1.02 of the Credit Agreement is hereby amended by amending and
restating the definition of “2021 Convertible Notes” in its entirety to read in
full as follows:


“2021 Convertible Notes” means those certain 1.50% Senior Convertible Notes of
the Borrower due July 1, 2021 in a principal amount of $172,500,000.00 as of the
Fourth Amendment Effective Date, including as the Debt under such notes is
secured as provided in Section 9.03(h)(ii) of the Credit Agreement. The
reference in Exhibit 9.02(b) to the Credit Agreement to the “Convertible Notes”
refers to the 2021 Convertible Notes, including as secured as provided above and
in Section 9.02(h)(ii).
2.3    Amendment to Section 9.03(h) of the Credit Agreement. Section 9.03(h) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:


(h)     Liens on Property securing (i) Permitted Second Lien Debt and (ii) Debt
under the 2021 Convertible Notes solely to the extent such Liens securing Debt
under the 2021 Convertible Notes are created contemporaneously on the same
Property on which Liens are being granted to secure Permitted Second Lien Debt,
or promptly after


Fourth Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



such Liens are being granted to secure Permitted Second Lien Debt, but (A) (in
either case, only to the extent that the Administrative Agent holds first
priority Liens on such Property securing the Indebtedness (including first
priority Liens that the Borrower contemporaneously places on the Property in
favor of the Administrative Agent on the date that the Borrower incurs such
Permitted Second Lien Debt) (in each case, subject to Liens permitted by this
Section 9.03, other than Liens described in this clause (h)) and (B) provided
that, in either case, such Liens are subject to an Intercreditor Agreement.
2.4    Amendment to Section 9.16(b) of the Credit Agreement. Section 9.16(b) of
the Credit Agreement is hereby amended to delete each instance of “the Permitted
Second Lien Debt Documents” and insert “either (A) the Permitted Second Lien
Debt Documents or (B) the Permitted 2021 Convertible Notes Documents, in either
case, ” in lieu thereof.


2.5    Amendment to Section 9.24 of the Credit Agreement. Section 9.24 of the
Credit Agreement is hereby amended to delete the phrase “the Permitted Second
Lien Debt Documents” therein and insert “either (A) the Permitted Second Lien
Debt Documents or (B) the Permitted 2021 Convertible Notes Documents, in either
case, ” in lieu thereof.


Section 3.Conditions Precedent. This Fourth Amendment shall be effective upon
the date of the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 3, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:


3.1    Counterparts. The Administrative Agent shall have received counterparts
hereof duly executed by the Borrower and each of the Lenders constituting at
least the Majority Lenders, which may be delivered by the means described in
Section 5.3 (or, in the case of any party as to which an executed counterpart
shall not have been received, email, facsimile, or other written or electronic
confirmation from such party of execution of a counterpart hereof by such
party).


3.2    Fees and Expenses. The Borrower shall have paid to the Administrative
Agent any and all fees and expenses, including reasonable out-of-pocket expenses
payable to the Administrative Agent and the Lenders pursuant to or in connection
with this Fourth Amendment in accordance with Section 12.03(a) of the Credit
Agreement.


3.3    No Event of Default or Deficiency. No Event of Default shall have
occurred which is continuing and the Aggregate Revolving Credit Exposures shall
not exceed the Borrowing Base.


3.4    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or its counsel may reasonably request.


For purposes of determining satisfaction of the conditions specified in this
Section 3, each Lender that has signed this Fourth Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required under this Section 3 to be consented to or approved by
or acceptable or satisfactory to a Lender, unless the Administrative Agent shall
have received notice from such Lender prior to the Fourth Amendment Effective
Date specifying its objection thereto. The Administrative Agent shall notify
Borrower and each Lender of the Fourth Amendment Effective Date and such notice
shall be conclusive and binding.


Fourth Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Section 4.Reaffirm Existing Representations and Warranties. The Borrower hereby
(a) acknowledges the terms of this Fourth Amendment and the Credit Agreement;
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect as
expressly amended hereby; and (c) represents and warrants to the Lenders that,
as of the date hereof, after giving effect to the terms of this Fourth
Amendment: (i) all of the representations and warranties contained in each Loan
Document to which the Borrower is a party are true and correct in all material
respects (or, if already qualified by materiality, Material Adverse Effect, or a
similar qualification, true and correct in all respects) as of the Fourth
Amendment Effective Date (unless any such representation or warranty relates
solely to a specific earlier date, in which case, such representation or
warranty was true and correct in all material respects (or, if already qualified
by materiality, Material Adverse Effect, or a similar qualification, true and
correct in all respects) as of such earlier date); (ii) no Default or Event of
Default has occurred and is continuing and the Aggregate Revolving Credit
Exposures do not exceed the Borrowing Base; (iii) since the date of the most
recent balance sheet delivered pursuant to Section 8.01(a) of the Credit
Agreement, no Material Adverse Effect has occurred; (iv) the execution, delivery
and performance by the Borrower of this Fourth Amendment are within Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
require no consent or approval of, or filing with, any governmental body, agency
or official and do not violate any provision of applicable law or any agreement
binding upon Borrower or any other Loan Party, except for violations of
agreements that would not reasonably be expected to have a Material Adverse
Effect; and (v) this Fourth Amendment constitutes the valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
(A) the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditor’s rights generally,
and (B) the availability of equitable remedies may be limited by equitable
principles of general application, regardless of whether considered in a
proceeding in equity or at law.


Section 5.Miscellaneous.


5.1    Confirmation. The provisions of the Credit Agreement (as amended by this
Fourth Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Fourth Amendment. This Fourth
Amendment shall constitute a Loan Document.


5.2    No Waiver. Neither the execution by the Administrative Agent or the
Lenders party hereto of this Fourth Amendment, nor any other act or omission by
the Administrative Agent or the Lenders or their officers in connection
herewith, shall be deemed a waiver by the Administrative Agent or the Lenders of
any Defaults or Events of Default which may exist on or after the Fourth
Amendment Effective Date, which may have occurred prior to the Fourth Amendment
Effective Date or which may occur in the future under the Credit Agreement
and/or the other Loan Documents. Similarly, nothing contained in this Fourth
Amendment shall directly or indirectly in any way whatsoever either: (a) impair,
prejudice or otherwise adversely affect the Administrative Agent’s or the
Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Loan Documents with respect to any Default or Event of
Default, (b) except as provided herein, amend or alter any provision of the
Credit Agreement, the other Loan Documents, or any other contract or instrument,
or (c) constitute any course of dealing or other basis for altering any
obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, the other Loan
Documents, or any other contract or instrument. Nothing in this Fourth Amendment
shall be construed to be a consent by the Administrative Agent or the Lenders to
any Default or Event of Default. Each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or any other word or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby, and each reference in any other Loan Document to the Credit Agreement or
any word or words of similar import shall be and mean a reference to the Credit
Agreement as amended hereby.




Fourth Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



5.3    Counterparts. This Fourth Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Fourth Amendment
by facsimile transmission or other electronic transmission (including .pdf)
shall be as effective as delivery of a manually executed counterpart of this
Fourth Amendment.


5.4    Expenses. As provided in Section 12.03 of the Credit Agreement and
subject to the limitations included therein, the Borrower hereby agrees to pay
on demand all reasonable out-of-pocket expenses incurred by the Administrative
Agent in connection with the negotiation, preparation, and execution of this
Fourth Amendment and all related documents, including, without limitation, the
reasonable fees, charges, and disbursements of outside counsel.


5.5    Successors and Assigns. This Fourth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


5.6    Severability. Any provision of this Fourth Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


5.7    No Oral Agreement. This Fourth Amendment, the Credit Agreement and the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties hereto relating to the subject matter hereof and thereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof and thereof. This Fourth Amendment, the Credit
Agreement and the other Loan Documents represent the final agreement among the
parties hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.


5.8    Governing Law. This Fourth Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of New York.


[Signature Pages to Follow]


Fourth Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




The parties hereto have caused this Third Amendment to be duly executed
effective as of the date first written above.




BORROWER:
SM ENERGY COMPANY





By:    /s/ A.WADE PURSELL
A. Wade Pursell
Executive Vice President and Chief
Financial Officer


[SIGNATURE PAGE TO FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]



--------------------------------------------------------------------------------



AGENTS AND LENDERS:    WELLS FARGO BANK, NATIONAL
ASSOCIATION, Individually and as
Administrative Agent, Swingline Lender and Issuing Bank




By:     /s/ JONATHAN HERRICK
Name:     Jonathan Herrick
Title:    Director


[SIGNATURE PAGE TO FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]



--------------------------------------------------------------------------------





BANK OF AMERICA, NATIONAL ASSOCIATION,
Individually and as Co-Syndication Agent


By:     /s/ RONALD E. MCKAIG
Name:     Ronald E. McKaig
Title:    Managing Director


[SIGNATURE PAGE TO FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
Individually and as Co-Syndication Agent


By:     /s/ JO LINDA PAPADAKIS
Name:     Jo Linda Papadakis
Title:    Authorized Officer


[SIGNATURE PAGE TO FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]



--------------------------------------------------------------------------------





BBVA USA, (f/k/a COMPASS BANK), Individually and as Co-Documentation Agent


By:     /s/ GABRIELA AZCARATE
Name:     Gabriela Azcarate
Title:    Senior Vice President


[SIGNATURE PAGE TO FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]



--------------------------------------------------------------------------------



COAMERICA BANK


By:     /s/ CASSANDRA LUCAS
Name:     Cassandra Lucas
Title:    Portfolio Manager


[SIGNATURE PAGE TO FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA


By:     /s/ KRISTAN SPIVEY
Name:     Kristan Spivey
Title:    Authorized Signatory




[SIGNATURE PAGE TO FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]



--------------------------------------------------------------------------------





BOKF, NA DBA BANK OF OKLAHOMA


By:     /s/ GUY C. EVANGELISTA
Name:     Guy C. Evangelista
Title:    Senior Vice President


[SIGNATURE PAGE TO FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA


By:     /s/ JAMIE MINIERI
Name:     Jamie Minieri
Title:    Authorized Signatory


[SIGNATURE PAGE TO FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]



--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION


By:     /s/ GEORGE E. MCKEAN
Name:     George E. McKean
Title:    Senior Vice President


[SIGNATURE PAGE TO FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, HOUSTON BRANCH


By:     /s/ RYAN KNAPE
Name:     Ryan Knape
Title:    Director


[SIGNATURE PAGE TO FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]



--------------------------------------------------------------------------------





BMO HARRIS BANK N.A.


By:     /s/ PATRICK JOHNSTON
Name:     Patrick Johnston
Title:    Director




[SIGNATURE PAGE TO FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

